DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-5, 7-22, 24, 27, 28, 30, 32 are subject under examination.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. David Hall (registration no 38904) on 05/18/2022.
The application has been amended as follows: 
	The claims have been replaced with claims below:

1.  (Currently Amended) A method for operating an access point providing access to a wireless network for a plurality of wireless devices, wherein the wireless network comprises at least one transmission channel with a sequence of transmission slots, the method comprising:
assigning a first transmission slot of the sequence of transmission slots to a first wireless device of the plurality of wireless devices for a scheduled transmission with a priority access to the first transmission slot for the first wireless device;
determining during the first transmission slot that the first wireless device is currently not transmitting data in the assigned first transmission slot; and
transmitting an indication to at least a subset of the plurality of wireless devices indicating that at least a time range in the first transmission slot until an end of the first transmission slot is available to the plurality of wireless devices for a data transmission using a random access procedure, wherein the indication transmitted to at least the subset of the plurality of wireless devices additionally indicates that at least one other future transmission slot after the first transmission slot and assigned for a scheduled transmission is available to at least the subset of the plurality of wireless devices for a data transmission using the random access procedure;
wherein determining during the first transmission slot that the first wireless device is currently not transmitting data in the assigned first transmission slot is based on that a detected energy carried out by the access point is lower than a defined energy threshold for a predefined time range from an expected transmission start and further on that a presence of a data packet is not detected for a further predefined time range subsequent to the predefined time range.

 2. (Previously Presented) The method according to claim 1, wherein detecting during the first transmission slot that the first wireless device is currently not transmitting data comprises detecting that the first wireless device does not transmit any data at all in the assigned first transmission slot.

3. (Previously Presented) The method according to claim 1, wherein detecting during the first transmission slot that the first wireless device is currently not transmitting data comprises detecting that the first wireless device has already finished transmitting data in the assigned first transmission slot.

4. (Previously Presented The method according to claim 1, wherein the at least one transmission channel comprises in the sequence of transmission slots scheduled transmission slots in which a scheduled transmission with a priority access is used for data transmission in a deterministic transmission mode, and random access transmission slots, in which a random access procedure is used for data transmission in a contention mode, wherein the indication indicates that at least the time range until the end of the first transmission slot is available for transmission in the contention mode.

5. (Previously Presented) The method according to claim 1, wherein detecting during the first transmission slot that the first wireless device is currently not transmitting data comprises determining for a predefined time range, TCD, that the first wireless device is not transmitting data in the first transmission slot.

6. (Canceled)

7. (Previously Presented) The method according to claim 1, wherein detecting during the first transmission slot that the first wireless device is currently not transmitting data comprises detecting an energy present in the first transmission slot, wherein when the detected energy is lower than a defined energy threshold, it is determined that the first wireless device is currently not transmitting data.

8. (Previously Presented) The method according to claim 1, wherein detecting during the first transmission slot that the first wireless device is currently not transmitting data comprises detecting a presence of a data packet in the first transmission slot, wherein when no data packet is detected in the first transmission slot, it is determined that the first wireless device is currently not transmitting data.

9. (Previously Presented) The method according to claim 8, wherein detecting a presence of a data packet comprises detecting a correct decoding of a signal field present in the data packet, wherein when a correct decoding of the signal field is not possible, it is determined that the first wireless device is not transmitting data in the first transmission slot.

10. (Previously Presented) The method according to claim 1, wherein the first transmission slot is assigned to a group of first wireless devices, wherein the indication is transmitted to at least the subset of the plurality of wireless devices, when it is detected during the first transmission slot that none of the group of the wireless devices is transmitting data in the assigned first transmission slot.

11. (Previously Presented) The method according to claim 1, wherein transmitting the indication comprises transmitting at least one of a contention-free end frame and an acknowledgement frame.

12. (Previously Presented) The method according to claim 1, wherein the transmitted indication is a broadcast message and comprises a subset identifier allowing the subset of wireless devices to be identified among the plurality of wireless devices.

13.       (Currently Amended) A method for operating a second wireless device of a plurality of wireless devices which accesses a transmission channel of a wireless network in which a first transmission slot of the transmission channel is assigned to a first of the plurality of wireless devices for a scheduled transmission with a priority access, the method comprising:
determining during the first transmission slot that a first wireless device is currently not transmitting data in the assigned first transmission slot;
receiving an indication from the access point of the wireless network during the first transmission slot that at least a time range in the first transmission slot until the end of the first transmission slot is available for a data transmission using a random access procedure; and
starting to access the transmission channel within the first transmission slot using the random access procedure in response to the received indication, wherein the received indication comprises the information that at least one other future transmission slot after the first transmission slot and assigned to the first wireless device for a scheduled transmission is available for a data transmission using the random access procedure, wherein the transmission channel is accessed within the at least one other future transmission slot using the random access procedure in response to the received indication;
wherein determining during the first transmission slot that the first wireless device is currently not transmitting data in the assigned first transmission slot is based on that a detected energy carried out by the access point is lower than a defined energy threshold for a predefined time range from an expected transmission start and further on that a presence of a data packet is not detected for a further predefined time range subsequent to the predefined time range. 

14. (Previously Presented) The method according to claim 13, wherein receiving an indication from an access point comprises receiving a contention-free end frame or an acknowledgement frame, wherein the transmission slot is accessed using the random access procedure in response to the received contention-free end frame or the received acknowledgment frame.

15.       (Currently Amended) An access point configured to provide access to a wireless network for a plurality of wireless devices, wherein the wireless network comprises at least one transmission channel with a sequence of transmission slots, the access point comprising a memory and at least one processing unit, the memory containing instructions executable by said at least one processing unit, wherein the access point is operative to 
            assign a first transmission slot of the sequence of transmission slots to a first wireless device of the plurality of wireless devices for a scheduled transmission with a priority access to the first transmission slot for the first wireless device,
determine during the first transmission slot that the first wireless device is currently not transmitting data in the assigned first transmission slot,
transmit an indication to at least a subset of the plurality of wireless devices indicating that at least a time range in the first transmission slot after transmitting the indication until the end of the first transmission slot is available to the plurality of wireless devices for a data transmission using a random access procedure,
configure the indication such that the indication transmitted to at least the subset of the plurality of wireless devices additionally indicates that at least one other future transmission slot after the first transmission slot and assigned to the first wireless device for a scheduled transmission is available to at least the subset of the plurality of wireless devices for a data transmission using the random access procedure;
wherein determine during the first transmission slot that the first wireless device is currently not transmitting data in the assigned first transmission slot is based on that a detected energy carried out by the access point is lower than a defined energy threshold for a predefined time range from an expected transmission start and further on that a presence of a data packet is not detected for a further predefined time range subsequent to the predefined time range.

 16. (Previously Presented) The access point according to claim 15, wherein for detecting during the first transmission slot that the first wireless device is currently not transmitting data, the access point is operative to detect that the first wireless device does not transmit any data at all in the assigned first transmission slot.
17. (Previously Presented) The access point according to claim 15, wherein for detecting during the first transmission slot that the first wireless device is currently not transmitting data, the access point is operative to detect that the first wireless device has already finished transmitting data in the assigned first transmission slot.

18. (Previously Presented) The access point according to claim 15, wherein the at least one transmission channel comprises in the sequence of transmission slots scheduled transmission slots in which a scheduled transmission with a priority access is used for data transmission in a deterministic transmission mode, and random access transmission slots, in which a random access procedure is used for data transmission in a contention mode, wherein the indication indicates that at least the time range until the end of the first transmission slot is available for transmission in the contention mode.

19. (Previously Presented) The access point according to claim 15, wherein for detecting during the first transmission slot that the first wireless device is currently not transmitting data, the access point is operative to determine for a predefined time range, TCD, that the first wireless device is not transmitting data in the first transmission slot.

20. (Previously Presented) The access point according to claim 19, wherein the wireless network is a Wireless LAN network and the predefined time range corresponds to a Priority Interframe Spacing, PIFS.

21. (Previously Presented) The access point according to claim 15, wherein for detecting during the first transmission slot that the first wireless device is currently not transmitting data, the access point is operative to detect an energy present in the first transmission slot, wherein when the detected energy is lower than a defined energy threshold, the access is operative to determine that the first wireless device is currently not transmitting data.

22. (Previously Presented) The access point according to claim 15, wherein for detecting during the first transmission slot that the first wireless device is currently not transmitting data, the access point is operative to detect a presence of a data packet in the first transmission slot, wherein when no data packet is detected in the first transmission slot, the access is operative to determine that the first wireless device is currently not transmitting data.

23. (Canceled)

24. (Previously Presented) The access point according to claim 15, further being operative to assign the first transmission slot to a group of first wireless devices, and to transmit the indication to at least the subset of the plurality of wireless devices, when the access point detects during the first transmission slot that none of the group of the wireless devices is transmitting data in the assigned first transmission slot.

25-26. (Canceled)

27.       (Currently Amended) A second wireless device of a plurality of wireless devices which accesses a transmission channel of a wireless network in which a first transmission slot of the transmission channel is assigned to a first of the plurality of wireless devices for a scheduled transmission with a priority access, the second wireless device comprising a memory and at least one processing unit, the memory containing instructions executable by said at least one processing unit, wherein the second wireless device is operative to 
            determine during the first transmission slot that a first wireless device is currently not transmitting data in the assigned first transmission slot,
receive an indication from an access point of the wireless network during the first transmission slot that at least a time range in the first transmission slot until the end of the first transmission slot is available for a data transmission using a random access procedure,
start to access the transmission channel within the first transmission slot using the random access procedure in response to the received indication, wherein the received indication comprises the information that at least one other future transmission slot after the first transmission slot and assigned to the first wireless device for a scheduled transmission is available for a data transmission using the random access procedure, the second wireless device being operative to access the transmission channel within the at least one other future transmission slot using the random access procedure in response to the received indication;
wherein determine during the first transmission slot that the first wireless device is currently not transmitting data in the assigned first transmission slot is based on that a detected energy carried out by the access point is lower than a defined energy threshold for a predefined time range from an expected transmission start and further on that a presence of a data packet is not detected for a further predefined time range subsequent to the predefined time range.

28. (Previously Presented) The second wireless device according to claim 27, wherein for receiving an indication from an access point the second wireless device is operative to receive a contention-free end frame or an acknowledgement frame, and to access the transmission slot using the random access procedure in response to the received contention-free end frame or the received acknowledgment frame.

29. (Canceled)

30. (Previously Presented) A computer program product comprising:
a non-transitory storage medium that stores computer program code to be executed by at least one processing unit of an access point, wherein execution of the computer program code causes the at least one processing unit of the access point to execute a method according to claim 1.

31. (Canceled)

32. (Previously Presented) A computer program product comprising:
a non-transitory storage medium that stores computer program code to be executed by at least one processing unit of a wireless device, wherein execution of the computer program code causes the at least one processing unit of the wireless device to execute a method according to claim 13.
33. (Canceled)
34. (Canceled)
35. (Canceled)
36. (Canceled)

Allowable Subject Matter
Claims 1-5, 7-22, 24, 27, 28, 30, 32 allowed.

The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, Prior art fails to teach the combination of “transmitting an indication to at least a subset of the plurality of wireless devices indicating that at least a time range in the first transmission slot until an end of the first transmission slot is available to the plurality of wireless devices for a data transmission using a random access procedure, wherein the indication transmitted to at least the subset of the plurality of wireless devices additionally indicates that at least one other future transmission slot after the first transmission slot and assigned for a scheduled transmission is available to at least the subset of the plurality of wireless devices for a data transmission using the random access procedure; wherein determining during the first transmission slot that the first wireless device is currently not transmitting data in the assigned first transmission slot is based on that a detected energy carried out by the access point is lower than a defined energy threshold for a predefined time range from an expected transmission start and further on that a presence of a data packet is not detected for a further predefined time range subsequent to the predefined time range.” In addition to other limitations of claim 1. 

Regarding claim 15, Prior art fails to teach the combination “starting to access the transmission channel within the first transmission slot using the random access procedure in response to the received indication, wherein the received indication comprises the information that at least one other future transmission slot after the first transmission slot and assigned to the first wireless device for a scheduled transmission is available for a data transmission using the random access procedure, wherein the transmission channel is accessed within the at least one other future transmission slot using the random access procedure in response to the received indication; wherein determining during the first transmission slot that the first wireless device is currently not transmitting data in the assigned first transmission slot is based on that a detected energy carried out by the access point is lower than a defined energy threshold for a predefined time range from an expected transmission start and further on that a presence of a data packet is not detected for a further predefined time range subsequent to the predefined time range” in addition to other limitations of claim 13.

Regarding claim 15, Prior art fails to teach the combination of “configure the indication such that the indication transmitted to at least the subset of the plurality of wireless devices additionally indicates that at least one other future transmission slot after the first transmission slot and assigned to the first wireless device for a scheduled transmission is available to at least the subset of the plurality of wireless devices for a data transmission using the random access procedure; wherein determine during the first transmission slot that the first wireless device is currently not transmitting data in the assigned first transmission slot is based on that a detected energy carried out by the access point is lower than a defined energy threshold for a predefined time range from an expected transmission start and further on that a presence of a data packet is not detected for a further predefined time range subsequent to the predefined time range.” in addition to other limitations of claim 15.

Regarding claim 27, Prior art fails to teach the combination of “start to access the transmission channel within the first transmission slot using the random access procedure in response to the received indication, wherein the received indication comprises the information that at least one other future transmission slot after the first transmission slot and assigned to the first wireless device for a scheduled transmission is available for a data transmission using the random access procedure, the second wireless device being operative to access the transmission channel within the at least one other future transmission slot using the random access procedure in response to the received indication; wherein determine during the first transmission slot that the first wireless device is currently not transmitting data in the assigned first transmission slot is based on that a detected energy carried out by an access point is lower than a defined energy threshold for a predefined time range from an expected transmission start and further on that a presence of a data packet is not detected for a further predefined time range subsequent to the predefined time range.” in addition to other limitations of claim 27.
Claims 2-5, 7-12, 14, 15-22, 24, 28 are allowed as being dependent on claim 1 or 1 or 13 or 15 or 27.

The closest prior art Bahr (US 20120020336 A1) teaches in para 0042 and para 0014 transmission of the permission message as an indication to other wireless device to allow the transmission of data during time interval, however it doesn’t teach wherein determine during the first transmission slot that the first wireless device is currently not transmitting data in the assigned first transmission slot is based on that a detected energy carried out by an access point is lower than a defined energy threshold for a predefined time range from an expected transmission start and further on that a presence of a data packet is not detected for a further predefined time range subsequent to the predefined time range.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMIT KAUR whose telephone number is (571)270-5665. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NOEL BEHARRY can be reached on 5712705630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAMIT KAUR/Examiner, Art Unit 2416

/AJIT PATEL/Primary Examiner, Art Unit 2416